USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#: __
DATE FILED: (4

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
COLLINS,

Plaintiff, 18-CV-7011 (ALC)

-against- ORDER

THE AMERICAN HEART ASSOCIATION,
INC. ET AL.,

Defendants.

x

 

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to this Court that this case has been or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice
to restoring the action to this Court’s calendar if the application to restore the action is made
within sixty (60) days.

SO ORDERED.

Dated: December 5, 2019 .
New York, New York / (Lu Q~

HON. ANDREW L. CARTER, JR.
United States District Judge

 

 
